                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 BULMARO HUITRAN-BARRON,
                                             Case Nos. 4:16-cr-00175-BLW
        Movant,                                        4:17-cv-00299-BLW

         v.                                  MEMORANDUM DECISION
                                             AND ORDER
 UNITED STATES OF AMERICA,

        Respondent.



                                INTRODUCTION

      On January 16, 2020, this Court conducted an evidentiary hearing on

Movant Bulmaro Huitran-Barron’s § 2255 motion (Dkt. 1). The parties submitted

supplemental briefing afterward, and the Court is now prepared to issue its

decision. For the reasons explained below, the Court will grant the motion.

                                 BACKGROUND

      In November 2016, Huitran-Barron pleaded guilty to one count of

possession with intent to distribute a controlled substance. The Court sentenced

him to 82 months in prison followed by four years of supervised release.

      Huitran-Barron alleges that, immediately after the sentencing hearing, he

asked his attorney Steven Richert about filing an appeal and getting his vehicles

back. Huitran-Barron says he made the request before court staff had even exited


MEMORANDUM DECISION AND ORDER - 1
the room, in English, and without the assistance of the interpreter who was present.

He alleges that Richert responded it was “too late.” Richert denies any memory of

a request for an appeal, though he also notes that it is possible Huitran-Barron

attempted to communicate with him and he now does not remember.

      Based on the evidence presented at the hearing, the Court enters the

following findings of fact:

      Immediately following the November 2016 sentencing hearing in this

matter, it is possible that Huitran-Barron made a request to Richert to file an

appeal. Richert did not hear or understand that any request for an appeal had been

made. Rather, Richert credibly testified that he did not hear the word “appeal” in

that conversation, that he had no notes referencing an appeal, and that he did not

otherwise understand Huitran-Barron had asked him to file an appeal.

      In the months leading up to the court proceedings, Richert and Huitran-

Barron thought they were communicating effectively without an interpreter.

However, all court proceedings functioned with an interpreter, indicating that

Huitran-Barron could not always perfectly understand and communicate in

English.

      Huitran-Barron further alleges that he talked to Richert about appealing on

two other occasions. The first occurred when the two went over the plea

agreement. Huitran-Barron says he signed the plea agreement with the expectation


MEMORANDUM DECISION AND ORDER - 2
he would receive a five-year sentence and that he told Richert he wanted to appeal

if the sentence were seven years. Again, no interpreter was present, and Richert

says he has no recollection of Huitran-Barron requesting an appeal. However,

Richert acknowledges that the sentence—while within the guideline range and so

covered by the appeal waiver—included a two-level increase Richert had not

anticipated; this resulted in a longer sentence than he had told Huitran-Barron to

expect.

      The second instance occurred sometime after the sentencing hearing.

Huitran-Barron alleges that he tried to follow up about the appeal by leaving a

message with someone at Richert’s office. Once again, no interpreter was involved

and Richert says he did not receive such a message.

      The issue remaining before the Court is a narrow one: was Richert

ineffective if Huitran-Barron asked Richert to file an appeal but Richert did not

understand the instruction?

                              LEGAL STANDARD

1.    28 U.S.C. § 2255

      Title 28 U.S.C. § 2255 provides four grounds under which a federal court

may grant relief to a federal prisoner who challenges the imposition or length of

her or her incarceration: (1) “that the sentence was imposed in violation of the

Constitution or laws of the United States;” (2) “that the court was without


MEMORANDUM DECISION AND ORDER - 3
jurisdiction to impose such sentence;” (3) “that the sentence was in excess of the

maximum authorized by law;” and (4) that the sentence is otherwise “subject to

collateral attack.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing § 2255 Proceedings provides that a federal

district court judge must dismiss a § 2255 motion “[i]f it plainly appears from the

motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief.” “Under this standard, a district court may summarily

dismiss a § 2255 motion only if the allegations in the motion, when viewed against

the record, do not give rise to a claim for relief or are ‘palpably incredible or

patently frivolous.’” United States v. Withers, 638 F.3d 1055, 1062-63 (9th Cir.

2011) (citation omitted).

      If the Court does not dismiss pursuant to Rule 4(b), the Court shall order the

Government “to file an answer, motion, or other response within a fixed time, or to

take other action the judge may order.”

      The Court may dismiss a § 2255 motion at other stages of the proceeding

such as pursuant to a motion by respondent, after consideration of the answer and

motion, or after consideration of the pleadings and an expanded record. See

Advisory Committee Notes following Rule 8 of the Rules Governing Section 2254

Proceedings incorporated by reference into the Advisory Committee Notes

following Rule 8 of the Rules Governing Section 2255 Proceedings.


MEMORANDUM DECISION AND ORDER - 4
      If the Court does not dismiss the proceeding, the Court then determines

under Rule 8 whether an evidentiary hearing is required. The Court need not hold

an evidentiary hearing if the issues can be conclusively decided on the basis of the

evidence in the record. See Frazier v. United States, 18 F.3d 778, 781 (9th Cir.

1994). In determining whether a § 2255 motion requires a hearing, “[t]he standard

essentially is whether the movant has made specific factual allegations that, if true,

state a claim on which relief could be granted.” Withers, 638 F.3d at 1062.

2.    Ineffective Assistance of Counsel

      The well-established two-prong test for evaluating ineffective assistance of

counsel claims is deficient performance and resulting prejudice. See Strickland v.

Washington, 466 U.S. 668 (1984). There is a strong presumption that counsel's

performance falls “within the wide range of reasonable professional

assistance.” Id. at 689. However, an attorney's failure to file a notice of appeal

despite a defendant's specific instructions to do so constitutes deficient

performance, and the lost chance to appeal constitutes prejudice. United States v.

Sandoval–Lopez, 409 F.3d 1193, 1196–98 (9th Cir. 2005). Where a defendant does

not instruct counsel to either file or not file a notice of appeal, the court must first

determine whether counsel consulted with the defendant regarding an

appeal. See Roe v. Flores–Ortega, 528 U.S. 470, 478 (2000) (citing Rodriguez v.

United States, 395 U.S. 327 (1969)). If counsel has not done so, then the court


MEMORANDUM DECISION AND ORDER - 5
must determine whether that failure to consult in and of itself constituted deficient

performance. Id.

       Counsel is not always constitutionally required to consult with a defendant

regarding filing a notice of appeal. Id. at 479. For example, a sentencing court's

instruction about the right to appeal may negate the necessity for such

consultation. Id. at 479–80. Otherwise, counsel is constitutionally required to

consult with a defendant about whether to file a notice of appeal “when there is

reason to think either (1) that a rational defendant would want to appeal (for

example, because there are nonfrivolous grounds for appeal), or (2) that this

particular defendant reasonably demonstrated to counsel that he was interested in

appealing. In making this determination, courts must take into account all the

information counsel knew or should have known.” Id. at 480 (emphasis added).

The court must consider factors such as whether the sentence followed a guilty

plea—indicating the defendant no longer wished to pursue judicial proceedings—

as well as “whether the defendant received the sentence bargained for as part of the

plea[.]” Id.

                                    ANALYSIS
       The Court finds credible that Huitran-Barron may have asked Richert to

appeal the sentence. However, if such a request was made, the Court finds that

Richert either did not hear or did not understand that request. The question then is


MEMORANDUM DECISION AND ORDER - 6
a close one about whether Huitran-Barron reasonably demonstrated his interest in

appealing. On the one hand, Strickland requires that counsel’s performance be

measured with deference. Can counsel be held responsible for a request he did not

know had been made? On the other hand, where counsel has had sufficient

interactions with a client both to be on notice that a language barrier exists and to

have conveyed that he comprehends the client’s English, is counsel duty-bound to

make certain that, when the client speaks, he understands? Here, a number of facts

persuade the Court that a verbal request made by Huitran-Barron in English should

have reasonably demonstrated his interest in appealing.

      First, the Court credits Richert’s statement that he does not remember Mr.

Huitran-Barron requesting an appeal. However, Richert also adds that it is

nonetheless possible the request was made, and he “might have spaced it.” Given

that Richert does not entirely dispute the possibility that Huitran-Barron requested

an appeal, the Court gives deference to the defendant’s version of what occurred.

      Second, Richert conducted all of his visits with Huitran-Barron, save the

first one, in English and without the assistance of an interpreter. This is not a

situation where Huitran-Barron knew he needed an interpreter but failed to use

one. Rather, Huitran-Barron might have understood the benefit of using an

interpreter to present his case to the Court. Indeed, at the evidentiary hearing on

this matter—three and a half years after the alleged request for an appeal—the


MEMORANDUM DECISION AND ORDER - 7
Court found Huitran-Barron spoke with a heavy enough accent that it often had to

rely on the realtime transcript to understand his testimony. However, Huitran-

Barron had no reason to believe he needed an interpreter to communicate

effectively with his attorney. The sum total of Huitran-Barron’s past interactions

with Richert would have told him that he could rely on Richert to understand his

English—including his request for an appeal.

      Finally, the Court finds the timing of Huitran-Barron’s alleged appeals

request to be significant. At the evidentiary hearing on this matter, Huitran-Barron

testified that court staff had not yet exited the room when he told Richert he

wanted to appeal. The request then would have immediately followed the

conclusion of the sentencing hearing. This alone should have amplified Richert’s

attention to Huitran-Barron’s words. What’s more, the Court imposed a sentence

that was two years longer than Richert had told Huitran-Barron to expect. Under

Flores-Ortega, the Court must consider that Huitran-Barron pleaded guilty and

signed an appeal waiver. This would be an indication that Richert might not have

been constitutionally required to consult further with Huitran-Barron about an

appeal. On the other hand, when considering whether this particular defendant was

interested in an appeal, the Court must also look at the totality of what counsel

knew or should have known. That Huitran-Barron received a longer-than-expected

sentence would have alerted Richert to his client’s interest in pursuing an appeal.


MEMORANDUM DECISION AND ORDER - 8
While this alone may not have resulted in a constitutional requirement to consult

with Huitran-Barron about an appeal, it put Richert on notice that any words

spoken by his client were important and must be understood – despite any

language barriers created by Huitran-Barron’s heavy accent.

                                       ORDER
      IT IS ORDERED that:

      1.     Plaintiff’s Motion Under U.S.C. § 2255 (Dkt. 1) is GRANTED.

      2.     The Court will vacate the judgment filed in United States v. Huitran-

Barron, criminal case number 4:16-cr-00175 (Dkt. 34, entered on 02/28/17) and

will re-enter the exact same judgment. Petitioner will be appointed new court-

appointed counsel within ten (10) days of the entry of the new judgment in order to

file a notice of appeal and to represent Petitioner in his direct appeal.

                                               DATED: March 13, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
